COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS

Appellate case name:      Rescue Concepts Inc. v. Houreal Corporation

Appellate case number:    01-20-00553-CV

Trial court case number: 2014-71749

Trial court:              270th District Court of Harris County

        On February 7, 2022, appellant/cross-appellee, Rescue Concepts, Inc., filed a motion to
strike the reply brief filed by appellee/cross-appellant, HouReal Corporation. HouReal Corp.
opposed this relief. In the alternative, and in a motion filed on February 8, 2022, Rescue Concepts
requested leave to file a sur-reply brief responding to HouReal Corp.’s reply brief. HouReal Corp.
does not oppose this relief.
       Rescue Concepts’ motion to strike HouReal Corp.’s reply brief is denied. Rescue
Concepts’ motion for leave to file a sur-reply brief is granted. The sur-reply brief is due in this
Court on February 25, 2022. Absent extraordinary circumstances, the Court will not grant
motions for extensions of time.


       It is so ORDERED.

Judge’s signature: /s/ April L. Farris
                       Acting individually       Acting for the Court


Date: February 15, 2022